In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
DANIEL MIRELES,          *
                         *                           No. 12-407V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: April 9, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza Vaccine (“flu”);
AND HUMAN SERVICES,      *                           Guillain-Barre´ syndrome (“GBS”).
                         *
             Respondent. *
*********************

Isaiah Kalinowski, Maglio, Christopher & Toale, PA, Washington, DC, for Petitioner;
Linda S. Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On April 8, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Daniel Mireles on June 22, 2012. In his petition, Mr.
Mireles alleged that the influenza (“flu”) vaccination, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
September 30, 2010, caused him to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner further alleges that he experienced the residual effects of this injury for
more than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.

       Respondent denies that the flu vaccine caused petitioner’s GBS, or any other
injury, and denies that his current disabilities are sequelae of vaccine-related
injury.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $165,360.00 in the form of a check payable to petitioner,
        Daniel Mireles. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-407V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
Case 1:12-vv-00407-UNJ Document 39 Filed 04/08/14 Page 1 of 5
Case 1:12-vv-00407-UNJ Document 39 Filed 04/08/14 Page 2 of 5
Case 1:12-vv-00407-UNJ Document 39 Filed 04/08/14 Page 3 of 5
Case 1:12-vv-00407-UNJ Document 39 Filed 04/08/14 Page 4 of 5
Case 1:12-vv-00407-UNJ Document 39 Filed 04/08/14 Page 5 of 5